Citation Nr: 0948003	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Waco in November 2005 
to present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.  The claim was remanded in 
August 2006 for further development.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran engaged in combat with the enemy during Operation 
Desert Storm. 

2.  The current medical evidence establishes a diagnosis of 
posttraumatic stress disorder on the basis of the Veteran's 
active duty service in the Army.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
posttraumatic stress disorder was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), as a result of his service in Southwest 
Asia.  Specifically, in his sworn testimony before the 
undersigned, as well in written communications in the context 
of his claim, he has contended that while deployed to Saudi 
Arabia in late February 1991, he participated in the four-day 
ground assault in Kuwait by refueling combat vehicles as they 
entered the country.  During this action, he has further 
contended, he witnessed combat conditions, including the 
bombing of his convoy, and civilians fleeing from the 
violence.  He believes that this period of service has 
continued to cause symptoms of panic, depression, and anxiety 
since separating from service, culminating in his diagnosis 
of PTSD.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

In this case, the Veteran's personnel record confirms that 
his military occupational specialty (MOS) in the Army was 
Food Service Specialist.  The Veteran alleges, however, that 
when he was put on temporary duty during Operation Desert 
Storm, he was put to work refueling combat vehicles on the 
front lines.  His personnel record does include a notation 
that he served in an "imminent danger pay area" from 
December 1990 to May 1991, in Kuwait.  It also includes an 
Army Commendation Medal for "meritorious achievement in 
combat operations during the period 17 January 1991 to 2 
March 1991."  This medal further commends the Veteran for 
"his role in assisting the United Nations Coalition in 
liberating the Republic of Kuwait from Iraqi armed 
aggression," while serving with the 1st Armored Division.  
The RO attempted to verify with the National Personnel 
Records Center (NPRC) whether this medal was indicative of 
actually engaging in combat with the enemy.  In April 2007, 
however, NPRC responded that it "may or may not be 
indicative of combat service." 

The evidence of the Army Commendation Medal and the Veteran's 
confirmed presence in a combat zone during the height of the 
first Gulf War must be weighed against the Veteran's food 
service MOS.  Although NPRC was unable to determine whether 
the medal was indicative of combat service, it was not able 
to rule it out.  Further, the Veteran has been very specific 
with regard to the types of duties he undertook while on 
temporary duty in Kuwait, and those statements have remained 
consistent throughout the long course of this appeal, both in 
his communication with the RO and the Board and in his 
communication with his treating physicians.  These statements 
are also consistent with the historical evidence of the first 
Gulf War.  On this basis, the Board finds that the evidence 
is in relative equipoise on the issue of whether the Veteran 
engaged in combat with the enemy.  On this point, therefore, 
VA gives the benefit of the doubt to the Veteran.  He is 
considered to have engaged in combat with the enemy during 
his service, and his lay testimony is sufficient to establish 
his stressors. 

The question that remains is whether the medical evidence 
demonstrates a causal nexus between the Veteran's current 
PTSD symptomatology and the specific claimed in-service 
stressors.  In December 2008, the Veteran underwent a VA 
examination to determine the nature and etiology of his 
claimed psychiatric disorder.  The psychologist who conducted 
the exam thoroughly reviewed the Veteran's claims file, to 
include his service treatment records and post-service 
medical records, as evidenced by his detailed (and accurate) 
account of the Veteran's military and civilian history.  In 
particular, he recounted the Veteran's stressors surrounding 
his duties of refueling the combat vehicles during the 
assault to liberate Kuwait.  He noted that the Veteran's 
post-service social and occupational history included only a 
motor vehicle accident and a knee surgery with complications.  

Objective mental health testing was conducted.  The Veteran 
endorsed symptoms of anxiety, panic attacks, depression, 
insomnia, appetite disturbance crying spells, anhedonia, and 
nightmares.  Based on a full assessment, the psychologist 
found that the Veteran did meet the criteria for a diagnosis 
of PTSD.  Notably, the only stressors noted in the history on 
which the diagnosis could be based were those related to the 
Veteran's military service, which have been found credible.

The results of this examination are not contradicted by the 
outpatient clinical records or other information of record.  
The VA records show that the Veteran began to seek treatment 
for psychiatric symptoms around November 2003, at which time 
he received his first diagnosis of PTSD.  At that time, he 
related troubling nightmares from his Persian Gulf service.  
He attributed his anxiety to being placed in an unfamiliar 
unit, and being expected to fulfill duties for which he felt 
he was not well-trained for, nor prepared for.  He espoused 
depressive symptoms as well.  Subsequent treatment through 
November 2005 included medications for depression and 
anxiety, with varying degrees of success.  There is no 
evidence of record which points to an intercurrent cause of 
the Veteran's psychiatric symptoms.  

In addition to the medical evidence of record, the Veteran 
has submitted lay statements from his ex-wife, his current 
wife, and a buddy with whom he served.  Combined, these 
statements credibly support that the Veteran experienced 
stress in service, which resulted in anxiety symptoms, and 
which have continued to the present.  

The December 2008 VA examination and implicit opinion remain 
the sole medical evidence regarding etiology in connection 
with this claim.  They support a relationship between the 
Veteran's current PTSD symptomatology and his service.  The 
results are consistent with the other evidence of record.  
Absent evidence to the contrary, the Board is not in a 
position to further question this nexus evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, the requirements 
for service connection have been met, and service connection 
for PTSD is warranted. 

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008).  Because service 
connection for PTSD is warranted, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that the AOJ has provided the Veteran with 
notice with respect to the initial disability rating and 
effective date elements of the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted. 


____________________________________________
Laura H. Eskenazi
 Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


